— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 25, 1973, convicting him of robbery in the first degree, burglary in the first degree and petit larceny, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction and sentence for petit larceny and dismissing the count therefor in the indictment. As so modified, judgment affirmed. Petit.larceny is a lesser included offense of robbery (CPL 300.40, subd 3, par [b]; People v Grier, 37 NY2d 847). Latham, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.